710 So.2d 723 (1998)
Joseph Henry DAVIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-2911.
District Court of Appeal of Florida, Third District.
May 13, 1998.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Lara J. Edelstein, Assistant Attorney General, Fort Lauderdale, for appellee.
Before SCHWARTZ, C.J., and GREEN and FLETCHER, JJ.
*724 PER CURIAM.
Of the appellant's claims of trial error, his contention that a state peremptory challenge was improperly permitted over a Neil objection, although well taken, was not properly preserved, Joiner v. State, 618 So.2d 174 (Fla.1993); Bauta v. State, 698 So.2d 860 (Fla. 3d DCA 1997), review granted, 705 So.2d 901 (Fla.1998); Karp v. State, 698 So.2d 577 (Fla. 3d DCA 1997), and the other two present no reversible error. Hence, the convictions for first degree murder and armed burglary with a firearm on review are affirmed.
As the state acknowledges, however, the sentences must be corrected after remand to provide that the mandatory minimum terms for the use of a firearm in the two crimes must be made concurrent rather than consecutive because they occurred during a single criminal episode. State v. Christian, 692 So.2d 889 (Fla.1997). In addition, the separate conviction and sentence for the possession of a firearm during the course of the armed burglary are vacated on the authority of Cleveland v. State, 587 So.2d 1145 (Fla. 1991).
Affirmed as modified.